Citation Nr: 1335745	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  11-14 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of service connection for a heart disorder.

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Luke Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1970 to February 1972, with service in the Republic of Vietnam from June 1971 to February 1972.

This matter comes before the Board of Veterans' Appeals (the Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has considered the records contained in the electronic claims file and the paper claims folder in adjudicating this decision.

The issue of entitlement to service connection for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 2004 rating decision that denied service connection for a heart disorder, to include as secondary to service-connected diabetes mellitus, on the basis that there was no evidence of a heart disorder being present in service, or of a medical nexus between the Veteran's current heart disorder and his service or his diabetes mellitus, was not appealed.

2.  The evidence received since the final November 2004 denial is new and raises a reasonable possibility of substantiating the claim for service connection for a heart disorder as secondary to diabetes mellitus.



CONCLUSIONS OF LAW

1.  The November 2004 RO decision that denied service connection for heart disease, to include as secondary to diabetes mellitus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2004).

2.  New and material evidence sufficient to reopen Veteran's claim of entitlement to service connection for a heart disorder, to include as secondary to diabetes mellitus has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to service connection for heart disease.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Claim to Reopen

In a rating decision dated in November 2004, the Chicago RO denied service connection for a heart disorder, to include as secondary to service-connected diabetes mellitus, on the basis that there was no evidence of a heart disorder being present in service, or of a medical nexus between the Veteran's current heart disorder and his service or his diabetes mellitus.  The Veteran did not file a notice of disagreement or new and material evidence within one year, and the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2004).  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2013).

The Veteran filed a claim to reopen in May 2009.  A July 2009 rating decision declined to reopen on the basis that new and material evidence had not been submitted.

Although the RO has not reopened the previously denied claim for service connection for a heart disorder, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  See  Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, despite the fact that in the present case the RO declined to reopen the Veteran's claim for service connection for a heart disorder, the Board will proceed, in the following decision, to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the November 2004 denial, the evidence of record consisted of service treatment records (STRs), VA treatment records, the Veteran's April 2004 claim, and an August 2004 VA examination.  The STRs were silent on the question of any in-service heart condition, and VA medical records revealed no indication of a heart condition within one year of the Veteran's discharge from service.  The August 2004 VA examiner reported that the Veteran's heart disorder was related to aortic valvular disease and not ischemic heart disease, leading him to conclude that it was less likely than not that the Veteran's heart disorder was on the basis of his service-connected diabetes mellitus.  The RO denied service connection on the grounds that there was no evidence of a heart disorder being present in service, or of a medical nexus between the Veteran's current heart disorder and his service or his service-connected diabetes mellitus.

Since November 2004, the Veteran submitted a statement received in July 2009.  This statement from the Veteran indicated that his treating VA cardiologist believed that a causal nexus existed between the Veteran's heart disease and his service-connected diabetes mellitus.  The Veteran repeated this assertion in his August 2009 notice of disagreement.

This evidence is new, as it came into existence after the issuance of the November 2004 rating decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the relationship between the Veteran's current heart disorder and his service-connected diabetes mellitus, which was one of the elements of service connection that the RO found lacking.  The RO previously addressed the existence of such a relationship, and relied in part on the August 2004 VA examination report, which concluded that there was no relationship, to deny the Veteran's claim.  However, the Veteran's statements regarding his treating cardiologist's opinion on the matter suggests there may be conflicting medical opinions as to the existence of a relationship between the Veteran's heart disease and his service-connected diabetes mellitus.  As this new evidence raises a reasonable possibility of substantiating the Veteran's claim, it is therefore material.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

New and material evidence having been received, reopening of the previously denied claim of service connection for heart disease is warranted.


ORDER

New and material evidence having been received, reopening of the previously denied claim of service connection for heart disease is warranted.


REMAND

The Veteran claims service connection for a heart disorder either on the basis of presumptive service connection as a result of herbicide exposure, and based on secondary service connection - i.e., that his heart disorder is secondary to service-connected diabetes mellitus.

In its June 2009 letters to the Veteran, the RO failed to provide sufficient VCAA notice for establishing a claim to service connection on a secondary basis.  Therefore, proper VCAA notice must be provided.

In statements received in July 2009 and August 2009, the Veteran wrote that his treating cardiologist at VAMC St. Louis felt that the Veteran's heart valve destruction and heart disease were due to his service-connected diabetes mellitus.  No VA treatment records in the Veteran's claims file corroborate that statement, which suggests there may be outstanding VA treatment records.  

An examination is also necessary to determine whether the Veteran has ischemic heart disease and, if not, whether his heart disorder is related to service or due to or aggravated by his service-connected diabetes mellitus.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VCAA notice for his claim for service connection for heart disease on a secondary basis.

2.  Obtain copies of any VA treatment records relating to the Veteran's heart disease which are not currently of record including those dating from May 2007 to May 2009 and those dating from January 28, 2013.  

3.  Provide the Veteran a VA examination to determine the nature and etiology of his heart disorder.  The claims folder must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Following evaluation of the Veteran, the examiner must specifically indicate whether he does or does not have an ischemic heart disease.

If it is determined that the Veteran does not have ischemic heart disease, then the examiner must, in light of the examination findings and the service and post-service medical evidence of record, provide the following opinions:

a)  whether the heart disorder is at least as likely as not (50 percent or greater probability) related to military service; 

b)  whether the heart disease is at least as likely as not (50 percent or greater probability) caused by or due to the Veteran's service-connected diabetes mellitus; and

c)  whether the heart disease is at least as likely as not (50 percent or greater probability) aggravated by the Veteran's service-connected diabetes mellitus.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's heart disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  After receipt of the above, undertake any additional development necessary in light of the evidence received.  Then readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


